DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 10/05/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019 is being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 10/05/2020, claims 1-15 are canceled; claims 16-30 are newly added; claims 16-30 remain pending.

Notes
It is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See for example, MPEP 2111.05, MPEP 2112.01(III). See also In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI' s decision in Appeal 2009-010851 (for Ser. No. 10/622,876) or BPAI' s decision in Appeal 2011-011929 (for Ser. No. 11/709,170), pages 6-7.
In this case, limitations "a user identification; a channel inputted by the user, ce; a respective time of watch, h; a pre-defined number of channel, c; a watched channels memory array corresponding to the time slot xxyy of h" could be considered as non-functional descriptive material and are not given patentable weight because "a user identification, a channel inputted by the user, ce; a respective time of watch, h; a pre-defined number of channel, c; a watched channels memory array corresponding to the time slot xxyy of h" recited in the claim only differs in term of types of data inputted to the predictable tuning algorithm. Those claim terms do not functionally alter the machine functions of using different types of data or variables inputted to the predictive tuning algorithm.  These limitations are only given weight that different data types/variables are inputted into the predictive tuning algorithm.
Although non-functional descriptive material are not required to be considered, all claim limitations including non-functional descriptive material are known by prior art as discussed below.

Claim Objections
Claims 16-30 are objected to because of the following informalities:
Claims 16, 25 and 30 recite, among other things, the limitations “set-top box, in every channel changed event, transmitting the following input variables to the predictive tuning algorithm:  …a pre-defined number of channels, c”, and “outputting a number of c channels according to the watched channels memory array in that time slot and the fixed  channels that are always primed”.  It appears that the variable “c” is used in the claims to indicate both a numerical value (i.e., a pre-define number of channels) and a channel type (i.e., c channels).  That is, the variable c has two different meanings in the claims.  
Claims 17-22 and 26-29 depend from one of claims 16 and 25; hence, claims 17-22 and 26-29 are considered accordingly.
Claims 23 recites, among other things, a set-top box software layer running the predictive tuning algorithm of claim 16.  Hence, claim 23 inherits all limitations of claim 16.  Accordingly, claim 23 is rejected for the same reasons described above for claim 16.
Claim 24 depends from claim 23 and hence, is considered accordingly.
Appropriate correction is required.

Claims 21 and 22 are objected to because the claims recite contingent limitations in a method (algorithm) claim.  
In this case, claim 21 recites an algorithm (i.e., a method) having the contingent limitations “if it became zero the channel is removed from the channels matrix xxyy by eliminating its column” and “in case of first time watch in the last x watch channels, the ce will be added to the channels matrix xxyy and its visualization number will be incremented in one unit”.  
Similarly, claim 22 recites an algorithm (i.e., a method) claim having the contingent limitations “if either the actual channel ce, or any of the R channels that are always primed, aren't in the favorite channel list, the c first channels in the favorite channel list are chosen;” and “or if one of the actual channel ce, or any of the R channels that are always primed, are in the favorite channel list, the c first channels of the list other than ce or any of R channels are chosen“.  
The broadest reasonable interpretation of a method (or process/algorithm) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP 2111.04 (II).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, 25 and 30 recites the limitations "the channel" and “the user” in “the channel inputted by the user, ce”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 16, 25 and 30 further recites the limitations “the fixed  channels” in “outputting a number of c channels according to the watched channels memory array in that time slot and the fixed channels that are always primed”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 16, 25 and 30 also recites the limitation “the fixed  channels that are always primed”.  The claim does not provide a definition for “primed”, and the specification fails to provide a clear definition for “primed”.  Therefore, it is unclear what is the definition of a primed channel.
Claim 20 recites the limitation “the channel’s flow transition” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations “the number of visualizations” and “the channel” in “in the channels matrix xxyy decrement in one unit the number of visualizations of the channel that leaves the memory channels list xxyy”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 further recites the limitation “the last x watched channels” in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations “the (c + ) channels”, “the actual channel ce“ and “the c first channels” in lines 3, 5 and 6 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 further recites the limitation “selecting the (c + ) channels with the higher number of visualizations in the channels matrix xxyy and save them in a favorite channel list”.  It is unclear whether “them” refers to the (c + ) channels or the channels in the matrix xxyy, or another entity not specified in the claim. 
Claim 25 further recites the limitation “the predictive tuning algorithm” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-22 and 26-29 depend from one of claims 16 and 25; hence, claims 17-22 and 26-29 are considered accordingly.
Claims 23 recites, among other things, a set-top box software layer running the predictive tuning algorithm of claim 16.  Hence, claim 23 inherits all limitations of claim 16.  Accordingly, claim 23 is rejected for the same reasons described above for claim 16.
Claim 24 depends from claim 23 and hence, is considered accordingly.

Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note:  the allowability of claims 19-22 depends on Applicant’s ability to overcome the claim objections, and rejections under 35 U.S.C §112, of the claims as cited above in this office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “a (set-top box) application framework implemented at middleware level”, which in this case, covers software implementation that is program per se.  Such a claim is considered as software program per se and is NOT statutory.  On the other hand, computer program or software code in combination with a statutory type of non-transitory computer readable medium, or alternatively with a hardware component/entity, would normally overcome the deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2003/0159157) in view of Kolde et al. (US Patent No. 8,099,680), hereinafter “Kolde”.
Claim 16 – Chan teaches a predictive tuning algorithm configured to be implemented in a set-top box architecture comprising pre-tuning a pre-defined number of channels, c, according to the following steps [¶0006: a channel prediction logic implemented in a STB to tune to predicted channels comprising a pre-defined number of channels (e.g., see ¶0043 for a pre-defined P channels)]: 
set-top box, in every channel changed event, transmitting the following input variables to the predictive tuning algorithm [¶0039 and ¶0041: STB transmits measurable feedback (input variables) to the Look-Ahead Tuning logic in every channel changing event]:
a user identification [¶0041: feedback information (3) for identification of the subscriber doing the tuning]; 
the channel inputted by the user, ce [¶0041: feedback information (1) – channels the subscribers has tuned the most in terms of frequency and duration, hence the channel(s) inputted by the user; alternatively, see ¶0043 (current channel logic receives input/feedback for current active channel)]; 
respective time of watch, h [¶0041: feedback information (5) – time-of-day of channel surfing action; alternatively, see ¶0044: time specific channels watched by the subscriber]; 
a pre-define number of channels, c [¶0043: a pre-defined number of vicinity channels P; alternatively, a pre-defined M number of channels that the subscriber has tuned to most frequently, or a pre-defined N number channels that the subscriber has recently tuned to]; 
a watched channels memory array corresponding to the time slot xxyy of h [¶044: maintaining a list of channels watched (a watched channels memory array) that matches the duration of the time-of-day (time slot xxyy of h)]; 
updating and analyzing the watched channels memory array according to the channel inputted by the user [¶0044: e.g., maintaining the list of watched channels that are time specifics (e.g., news) inputted by the subscriber]]; 
outputting a number of c channels according to the watched channels memory array in that time slot and the fixed  channels [¶0043-¶0045: tuning manager outputs a number of candidate channels according to the list of channels watched and the fixed  P vicinity channels (alternatively, fixed M or N channels)].
Chan is silent regarding the fixed  channels are always primed.
However, in an analogous art, Kolde teaches the fixed  channels are always primed [col. 3, line 62 through col. 4, line 10:  the fixed adjacent channels are always primed].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of pre-tuning with a predefined number of tuners taught by Kolde and the technique of pre-tuning based on a predictive list of candidate channels that a viewer is likely to watch taught by Chan to enhance the user experience by reducing latency associated with tuning to the new channel (see Kolde, col. 1 lines 28-36).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2003/0159157) in view of Kolde (US Patent No. 8,099,680) as applied above, and further in view of Wugofski et al. (US 2003/0056216), hereinafter “Wugofski”.
Claim 17 – Chan teaches a watched channels memory array corresponding to the time slot xxyy of h [¶044: maintaining a list of channels watched (a watched channels memory array) that matches the duration of the time-of-day (time slot xxyy of h)].
Chan is silent regarding the time slot has a configurable time period.  
However, in an analogous art, Wugofski teaches the time slot has a configurable time period [¶0044: user specifies a set of time slots; hence the time slots has a configurable time period].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of employing configurable time slots taught by Wugofski and the technique of maintaining a list of channels watched by the user (a watched channels array) corresponding to a time slot of the time-of-day taught by Chan to enhance the ability to dynamically update/maintain the list of channels (see Wugofski, ¶0007-¶0008).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2003/0159157) in view of Kolde (US Patent No. 8,099,680) as applied above, and further in view of Orlowski (US 2014/0351835).
Claim 18 – Chan teaches the watched channels memory array for each time slot is comprised by a vector of channels, memory channels list xxyy [¶044: a list of channels watched (a watched channels memory array) that matches the duration of the time-of-day (time slot xxyy of h) reads on a vector of channels].
Chan is silent regarding memory array is comprised by a matrix of channels.
However, in an analogous art, Orlowski teaches the 
the watched channels memory array is comprised by a matrix of channels, channels matrix xxyy [Fig. 30B (e.g., fields 4300~ - 4330~), ¶0675; also see Fig. 9, ¶0160].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of including a matrix of channels in a channel viewing array taught by Orlowski and the technique of maintaining a list of channels watched by the user (a watched channels array) comprising a list of channels (vector of channels) taught by Chan to enhance the ability to track and/or measure viewing data of the viewers more accurately (see Orlowski, ¶0009).

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2003/0159157) in view of Kolde (US Patent No. 8,099,680) and in view of  Civanlar et al. (US 2010/0275229), hereinafter “Civanlar”.
Claim 23 – Chan teaches a set-top box application framework implemented at middleware level configured to interconnect a set-top box software layer running the predictive tuning algorithm of claim 16 and a set-top box hardware implementation layer [Fig. 3, ¶0030-¶0039:  STB application framework implemented at middleware layer configured to interconnect STB software layer running the Look-Ahead Tuning Logic (predictive tuning algorithm) of claim 16 (see claim 16 rejection) and a STB hardware implementation layer (e.g., Hardware 114, CPU 110, System Memory 112, Media Memory 126, Clock 121, etc.]; said application framework being configured to instantiate a set of video decoding pipelines for pre-tuning a number of channels, (c+ , wherein c is the number of channels outputted from a predictive tuning algorithm, and  is the number of channels to be primed [Fig. 3, Media Decoders 132, ¶0026-¶0029 and ¶0040-¶0046: tuning manager instantiates tuning resources, including video decoders (a set of video decoding pipelines) for pre-tuning a number of channels (c + ), where c is the number of candidate channels outputted from the Look-Ahead-Tuning logic such as N (or M), and is the number of vicinity channels P that are candidates for being primed].
Chan is silent regarding the channels (P vicinity channels) are always primed and instantiate a set of video decoding pipelines for pre-tuning to a predefined number of channels.
However, in an analogous art, Kolde teaches the channels are always primed [col. 3, line 62 through col. 4, line 10:  Kolde teaches the vicinity channels are always primed].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of pre-tuning the vicinity channels taught by Kolde and the technique of pre-tuning based on a predictive list of candidate channels that a viewer is likely to watch taught by Chan to enhance the user experience by reducing latency associated with tuning to the new channel (see Kolde, col. 1 lines 28-36).
Chan in view of Kolde is silent regarding instantiating a set of video decoding pipelines for pre-tuning a predefined number of channels.
However, in an analogous art, Civanlar teaches instantiating a set of video decoding pipelines for tuning a predefined number of channels [Fig. 5, ¶0045, ¶0048 and ¶0076: pre-tuning to a predefined number of channels in MBWs].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of configuring decoding pipelines for pre-tuning a predefined number of channels taught by Civanlar and the technique of pre-tuning based on a predictive list of candidate channels that a viewer is likely to watch taught by Chan in view of Kolde to enhance the user experience by enabling fast channel switching between channels (see Civanlar Abstract).

Claim 24 – the combination of Chan in view of Kolde in view of Civanlar, specifically Chan, further teaches the application framework is configured to pre-tune a predefined number of channels, , in addition to the channels outputted from the predictive algorithm, c, representing the antecessor and the predecessor channels of the currently tuned channel [¶0042-¶0046:  independent logic components of the channel prediction logic of the STB is configured to pre-tune to a predefined number of channel P (vicinity channel), in addition to the channels outputted from the predictive algorithm (e.g., N channels that the subscriber recently tuned to, or M channels that the subscriber has tuned to most frequency, or channels with the range of the current channel), the P channels representing the antecessor and the predecessor channels of the currently tuned channel].

Claim 25 – Chan teaches a predictive tuning system characterized by a Set-top box architecture comprising [Fig. 3 and ¶0028-¶0039]: 
 number of tuners at the physical level [Fig. 3 and ¶0033]; 
a software layer configured to execute the predictive tuning algorithm comprising pre-tuning a pre-defined number of channels, c, [¶0028-¶0039:  software layer configured to execute the channel prediction logic comprising pre-tuning, e.g., a pre-defined number of channels P (vicinity channels), or N (last N channels tuned), or M (M channels the subscriber has tuned to most frequently)] according to the following steps: 
set-top box, in every channel changed event, transmitting the following input variables to the predictive tuning algorithm [¶0041-¶0044]: 
a user identification [¶0041: feedback information (3) for identification of the subscriber doing the tuning]; 
the channel inputted by the user, ce [¶0041: feedback information (1) – channels the subscribers has tuned the most in terms of frequency and duration, hence the channel(s) inputted by the user; alternatively, see ¶0043 (current channel logic receives input/feedback for current active channel)]; 
respective time of watch, h; [¶0041: feedback information (5) – time-of-day of channel surfing action; alternatively, see ¶0044: time specific channels watched by the subscriber]
a pre-define number of channels, c [¶0043: a pre-defined number of vicinity channels P; alternatively, a pre-defined M number of channels that the subscriber has tuned to most frequently, or a pre-defined N number channels that the subscriber has recently tuned to]; 
a watched channels memory array corresponding to the time slot xxyy of h [¶044: maintaining a list of channels watched (a watched channels memory array) that matches the duration of the time-of-day (time slot xxyy of h)]; 
updating and analyzing the watched channels memory array according to the channel inputted by the user [¶0044: e.g., maintaining the list of watched channels that are time specifics (e.g., news) inputted by the subscriber]; 
outputting a number of c channels according to the watched channels memory array in that time slot and the fixed  channels to be primed [¶0043-¶0045: channel prediction logic outputs a number of candidate channels according to the list of channels watched and the fixed  P vicinity channels (alternatively, fixed M or N channels)]; 
a middleware layer comprising: 
the application framework of claim 23 [see rejection of claim 23 above]; 
a client module configured to find  number of fixed channels to be  primed [¶0043: Channel Prediction Logic module in STB (client module) configured to find the P number of vicinity channels to be primed].
Chan is silent regarding the fixed channels are always primed.
However, in an analogous art, Kolde teaches outputting the fixed  channels are always primed [col. 3, line 62 through col. 4, line 10:  the fixed adjacent channels are always primed]; and
a client module configured to find the number of fixed channels that are always primed [Fig. 2, col. 2 line 66 through col. 3 line 6; and col. 3, line 62 through col. 4, line 10:  the client module configured to find the number of fixed adjacent channels that are always primed].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of pre-tuning with a fixed and predefined number of tuners taught by Kolde and the technique of pre-tuning based on a predictive list of candidate channels that a viewer is likely to watch taught by Chan and Civanlar to enhance the user experience by reducing latency associated with tuning to the new channel (see Kolde, col. 1 lines 28-36).

Claim 26 – Chan in view of Kolde in view of Civanlar, specifically Chan, further teaches the application framework is configured to instantiate a (c + ) number of video decoding pipelines for  Transport Stream, wherein c is a predefined number of channels to be predicted [Abstract, p. [0006], Fig. 2, ¶0021-¶0022, ¶0028, and ¶0042-¶0046:  tuning manager of the STB application framework is configured to prepare tuning and decoding resources (instantiate a number of video decoding pipelines) for the DCT channels ( Transport Stream), wherein P (predefined number of vicinity channels) is a predefined number of channels to be predicted)].

Claim 27 – Chan in view of Kolde in view of Civanlar, specifically Chan, further teaches the Client module is configured to find the predecessor channel, ce (k) + 1, and the antecessor channel, ce (k - 1), of the currently tuned channel, ce [¶0043: the Look-Ahead Tuning logic of the STB (the client module) is configured to find the predecessor channel (e.g., channel 88), and the antecessor channel (e.g., channel 90), of the currently tuned channel 89].

Claim 28 – Chan in view of Kolde in view of Civanlar, specifically Chan, also teaches each of the  tuners are configured to tuning a specific Transport Stream carrier [¶0021 and ¶0033:  each of the tuners are configured to tuning to a specific 6MHz RF channel that is a Transport Stream carrier].

Claim 29 – Chan in view of Kolde in view of Civanlar, specifically Chan, teaches  each of the (c + ) video decoding pipelines, wherein =2, are configured to [¶0042-¶0046: each of the video multiple (c + )  decoding pipelines, wherein P=2 (P is the number of vicinity channels)] are configured to: 
pre-tune the predecessor channel, ce (k) + 1, of the channel ce [¶0042-¶0046: e.g., when P=2; the tuning manager will tune to the predecessor channel, (e.g., channel 88)]; 
pre-tune the antecessor channel, ce (k - 1), of the channel ce [¶0042-¶0046: e.g., when P=2; the tuning manager will tune to the antecessor channel, (e.g., channel 90)]; 
pre-tune c channels [¶0042-¶0046: e.g., pretune to M channels that the subscriber has tuned to most frequently].

Claim 30 - Chan teaches a predictive tuning system characterized by a Set-top box architecture comprising [Fig. 3 and ¶0028-¶0039]: 
 number of tuners at the physical level [Fig. 3 and ¶0033]; 
a software layer configured to execute the predictive tuning algorithm comprising pre-tuning a pre-defined number of channels, c, [¶0028-¶0039:  software layer configured to execute the channel prediction logic comprising pre-tuning, e.g., a pre-defined number of channels P (vicinity channels), or N (last N channels tuned), or M (M channels the subscriber has tuned to most frequently)] according to the following steps: 
set-top box, in every channel changed event, transmitting the following input variables to the predictive tuning algorithm [¶0041-¶0044]: 
a user identification [¶0041: feedback information (3) for identification of the subscriber doing the tuning]; 
the channel inputted by the user, ce [¶0041: feedback information (1) – channels the subscribers has tuned the most in terms of frequency and duration, hence the channel(s) inputted by the user; alternatively, see ¶0043 (current channel logic receives input/feedback for current active channel)]; 
respective time of watch, h; [¶0041: feedback information (5) – time-of-day of channel surfing action; alternatively, see ¶0044: time specific channels watched by the subscriber]
a pre-define number of channels, c [¶0043: a pre-defined number of vicinity channels P; alternatively, a pre-defined M number of channels that the subscriber has tuned to most frequently, or a pre-defined N number channels that the subscriber has recently tuned to]; 
a watched channels memory array corresponding to the time slot xxyy of h [¶044: maintaining a list of channels watched (a watched channels memory array) that matches the duration of the time-of-day (time slot xxyy of h)]; 
updating and analyzing the watched channels memory array according to the channel inputted by the user [¶0044: e.g., maintaining the list of watched channels that are time specifics (e.g., news) inputted by the subscriber]; 
outputting a number of c channels according to the watched channels memory array in that time slot and the fixed  channels to be primed [¶0043-¶0045: channel prediction logic outputs a number of candidate channels according to the list of channels watched and the fixed  P vicinity channels (alternatively, fixed M or N channels)]; 
a middleware layer comprising: 
the application framework of claim 24 [see rejection of claim 24 above]; 
a client module configured to find  number of fixed channels to be  primed [¶0043: Channel Prediction Logic module in STB (client module) configured to find the P number of vicinity channels to be primed].
Chan is silent regarding the fixed channels are always primed.
However, in an analogous art, Kolde teaches outputting the fixed  channels are always primed [col. 3, line 62 through col. 4, line 10:  the fixed adjacent channels are always primed]; and
a client module configured to find the number of fixed channels that are always primed [Fig. 2, col. 2 line 66 through col. 3 line 6; and col. 3, line 62 through col. 4, line 10:  the client module configured to find the number of fixed adjacent channels that are always primed].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of pre-tuning with a fixed and predefined number of tuners taught by Kolde and the technique of pre-tuning based on a predictive list of candidate channels that a viewer is likely to watch taught by Chan and Civanlar to enhance the user experience by reducing latency associated with tuning to the new channel (see Kolde, col. 1 lines 28-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423